        Case 1:20-cv-03538-GLR Document 147-1 Filed 01/27/21 Page 1 of 5




                       FIFTH DECLARATION OF REEVE TYNDALL
                                   Pursuant to 28 U.S.C. § 1746
       I, Reeve Tyndall, hereby state that I have personal knowledge of the facts set forth below
and, if called to testify, I could and would testify as follows:
1.     I am a United States citizen. I work as a Senior Investigator for the Federal Trade
Commission (“FTC”) in the Bureau of Consumer Protection’s Division of Marketing Practices.
The Division of Marketing Practices investigates persons and entities that may be violating the
FTC Act and other laws enforced by the FTC.
2.     In October 2020, I visited RagingBull.com. The website’s homepage listed 18 current
Raging Bull services. The homepage linked to a sales page for each service. Each sales page
linked to a separate order page where consumers could purchase the service. Both the sales page
and the order page included marketing claims. I captured every sales and order page linked on
Raging Bull’s homepage (See PX 27, ¶¶ 23, 25). Shortly before the FTC filed its lawsuit on
December 7, 2020, I visited RagingBull.com. The website’s homepage listed the same 18
services. I checked the sales and order pages for these services and did not see any material
changes since I captured the pages in October 2020.
3.     I attached 14 Raging Bull promotional video transcripts to my first declaration (see PX
27, ¶24). I have attached electronic versions of the videos hereto as follows:
 Webinar                 Host                 Date Captured        Video
 Bullseye Trades         Jeff Bishop          July 13, 2020        Attachment A
 Daily Deposits          Jeff Bishop          June 10, 2020        Attachment B
 Dollar Ace              Kyle Dennis          June 8, 2020         Attachment C
 Fast Five Trades        Kyle Dennis          September 2, 2020    Attachment D
 High Octane             Jeff Bishop          June 11, 2020        Attachment E
 Jason Bond Picks        Jason Bond           March 12, 2020       Attachment F
 Monday Movers           Jason Bond           August 24, 2020      Attachment G
 Profit Accelerator      Jeff Bishop          May 21, 2020         Attachment H
 Profit Prism            Jeff                 June 3, 2020         Attachment I
                         Williams
 Total Alpha             Jeff Bishop          May 27, 2020         Attachment J
 Trade with Kyle         Kyle Dennis          May 19, 2020         Attachment K
 Unchained               Jason Bond           March 25, 2020       Attachment L
 Weekly Money Multiplier Nathan Bear           June 10, 2020       Attachment M
 Weekly Windfalls        Jason Bond           June 15, 2020        Attachment N


                                                   1

                                                                                  PX 44, 3321
       Case 1:20-cv-03538-GLR Document 147-1 Filed 01/27/21 Page 2 of 5




4.     The FTC maintains a consumer complaint database called Consumer Sentinel. Consumer
Sentinel is a repository of complaints that consumers file directly with the FTC, other Federal
and State Agencies, and the Better Business Bureaus. As of January 25, 2021, the FTC has
received at least 417 consumer complaints. At least 170 additional consumers filed complaints
after the FTC filed its complaint on December 7, 2020. Attachment O is a spreadsheet of these
complaints. The spreadsheet reflects the last date the consumer filed a complaint. In some
cases, a consumer filed a complaint before the FTC’s action and filed another complaint after the
FTC’s action. I de-duplicated multiple complaints filed by the same consumer.
5.     During the course of my investigation, I examined Raging Bull’s internal emails. The
FTC received these emails from the Receiver pursuant to the Temporary Restraining Order.
Selected emails are attached hereto as Attachment P.
6.     Attachment Q includes selected emails from Raging Bull sent to consumers and/or to
the FTC’s undercover email account, as well as the Mobile Closer sales page, which the FTC
captured on or about December 20, 2020 at http://events.ragingbull.com/mobs-reg/
7.     Attachment R includes documents obtained by the FTC from Raging Bull’s email and
electronic document repository. The files included in this attachment were collected from
accounts where Kyle Dennis is designated as the custodian (kyle@ragingbull.com).
8.     Attachment S includes additional documents obtained by the FTC from Raging Bull’s
email and electronic document repository. The files included in this attachment were also
collected from accounts where Kyle Dennis is designated as the custodian
(kyle@ragingbull.com), except for the emails (Bates-numbered 4321-4327) which was collected
from a consumer.
9.     Attachment T includes additional documents obtained by the FTC from Raging Bull’s
email and electronic document repository. The files included in this attachment include
correspondence involving Raging Bull customers and were also found in accounts where Kyle
Dennis is designated as the custodian (kyle@ragingbull.com).
10.    Attachment U includes additional documents obtained by the FTC from Raging Bull’s
email and electronic document repository. The files included in this attachment were also

                                                2

                                                                               PX 44, 3322
        Case 1:20-cv-03538-GLR Document 147-1 Filed 01/27/21 Page 3 of 5




collected from accounts where Kyle Dennis is designated as the custodian
(kyle@ragingbull.com).
11.    Attachment V includes a January 16, 2021 capture of Kyle W Dennis’ Facebook post for
Mortal Lock, and additional documents obtained by the FTC from Raging Bull’s email and
electronic document repository, such as correspondence involving Raging Bull customers, which
were also in accounts where Kyle Dennis is designated as the custodian (kyle@ragingbull.com).
12.    Attachment W includes additional documents obtained by the FTC from Raging Bull’s
email and electronic document repository. The files included in this attachment were also
collected from accounts where Kyle Dennis is designated as the custodian
(kyle@ragingbull.com).
13.    Attachment X includes a table of sample earnings claims used to promote
BiotechBreakouts.com offers, including Biotech Breakouts, Nucleus, FDA Insider, Lightning
Alerts, Sniper Report, Mortal Lock, Option Rocket, Raptor 5, Fortune Forecaster, Black Options,
Fast 5 Trades, Dollar Ace, Trade with Kyle, and Mobile Closer, with references to documents or
evidence attached to this declaration or my prior declarations in this case.
14.    During the course of my investigation, I reviewed sales pages and promotional videos for
at least 18 Raging Bull services. I did not find any instances in this marketing material where
Raging Bull told consumers they needed a high level of trading experience or needed to obtain
any clearances to trade certain securities. In many cases, Raging Bull stressed how anyone could
become a successful trader using Raging Bull’s services. For example, Mr. Bishop stated in a
Bullseye Trading promotional video (Bullseye Trading Video, 7/13/2020, PX27, 1970-1975):


“These lessons you're going to learn in this step-by-step guide are instantly going to make you a
better trader, no matter if you're brand new to the market of if you've been trading for over a
decade. You will learn how to approach the market with clinical accuracy and trade like never
before.”

“Bullseye trades can work for everyone. I can never guarantee what will happen for you, but if
you're thinking you can't do this, then think again. I'm telling you this, this has worked for tons
of people, not just myself. Let me read to you some actual client testimonials from folks who
have paid good money to join my service. These guys are just as pumped as I am and it's
working for them, just like it's going to work for you, too.”

                                                  3

                                                                                 PX 44, 3323
        Case 1:20-cv-03538-GLR Document 147-1 Filed 01/27/21 Page 4 of 5




15.    On July 31, 2020, the FTC issued a CID to TrustPilot. TrustPilot hosts online customer
reviews and provides review management services to businesses. According to TrustPilot,
RagingBull.com LLC signed a contract with TrustPilot on February 8, 2017 to solicit and
manage customer reviews. TrustPilot provided Raging Bull custom review invitations that
Raging Bull could send to consumers via email. TrustPilot also provided Raging Bull embedded
review links to post on Raging Bull’s websites. TrustPilot also allowed consumers to visit their
website and leave a review on a business. TrustPilot allowed Raging Bull to flag reviews for
violating TrustPilot’s terms and conditions. When Raging Bull flagged a review, Trust Pilot
removed the review off its website until TrustPilot could adjudicate the dispute. If TrustPilot
agreed with Raging Bull, TrustPilot would reach out to the consumer to change the review. If
TrustPilot did not agree with Raging Bull, it would repost the review.


I declare under penalty of perjury that the foregoing is true and correct.
Executed on January 27, 2020.                     __________________________
                                                                Type text here
                                                              Reeve Tyndall




                                                  4

                                                                                PX 44, 3324
Case 1:20-cv-03538-GLR Document 147-1 Filed 01/27/21 Page 5 of 5




 [PAGE INTENTIONALLY LEFT BLANK]




                               5

                                                       PX 44, 3325
